Citation Nr: 0324199	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  96-48 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from April 1971 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's blood pressure readings have not revealed 
either systolic pressure of predominantly 200 or more or 
diastolic pressure of predominantly 110 or more.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7101 (2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his service-
connected disorder.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an April 2001 
letter.  See 38 U.S.C.A. § 5103.  This letter, which includes 
the newly enacted provisions of 38 C.F.R. § 3.159, also 
contains a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  The specific requirements for a grant of the benefit 
sought on appeal will be discussed in further detail below, 
in conjunction with the discussion of the specific facts of 
this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In an August 1992 rating decision, the RO granted service 
connection for hypertension on the basis of in-service blood 
pressure readings showing diastolic pressure in excess of 
100.  A 10 percent evaluation was granted, effective from 
October 1991.  This evaluation has since remained in effect 
and is at issue in this case.

During his November 1995 VA hypertension examination, the 
veteran reported good control of his hypertension with a 
combination of Calan, Monopril, and Zestril.  The examination 
revealed blood pressure readings of 132/92 in the supine 
position, 134/90 in the sitting position, and 132/92 in the 
standing position.  

Subsequent to the November 1995 VA examination, the veteran 
has been treated on multiple occasions for a variety of 
disorders and has had his blood pressure taken regularly.  
The higher blood pressure readings have included 163/97 in 
February 1996, 161/91 in September 1997, 165/95 in December 
1997, 161/91 in February 1998, 162/92 in March 1998, 176/108 
in June 1998, 170/110 in January 2000, 160/110 in April 2000, 
182/118 and 172/110 in June 2001, and 164/98 in September 
2001.  The veteran also reported continued high blood 
pressure during his May 2000 VA hearing.  Nevertheless, the 
majority of his blood pressure readings have shown blood 
pressure of 160/100 or lower.   

The veteran's most recent VA examination, from October 2002, 
revealed blood pressure of 165/93.

In this case, the RO has evaluated the veteran's service-
connected hypertension at the 10 percent rate under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  These 
provisions were revised during the pendency of this appeal, 
with the current provisions in effect as of January 12, 1998.  
In such cases, where the revised provisions are more 
favorable, the Board will apply those provisions to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board, however, may apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  

Prior to January 12, 1998, under Diagnostic Code 7101, a 10 
percent evaluation was warranted for hypertensive vascular 
disease with diastolic pressure of predominantly 100 or more, 
while a 20 percent evaluation was in order for diastolic 
pressure of predominantly 110 or more.

Since January 12, 1998, under the revised provisions of 
Diagnostic Code 7101, a 10 percent evaluation has 
contemplated either diastolic pressure of predominantly 100 
or more, systolic pressure of predominantly 160 or more, or a 
history of diastolic pressure of predominantly 100 or more 
requiring continuous medication for control.  A 30 percent 
evaluation is warranted for diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  

In this case, as indicated above, the veteran has been 
treated regularly and has had numerous blood pressure 
readings showing diastolic pressure over 100 and systolic 
pressure over 160.  Very few of these readings, however, show 
systolic and diastolic pressure in the range contemplated by 
the criteria for a 30 percent evaluation.  Moreover, many 
other readings show diastolic pressure under 100 and systolic 
pressure under 160.  As a consequence, the Board finds that 
the veteran's hypertension disability picture is far more 
clinically characteristic of the criteria for a 10 percent 
evaluation than that for a 30 percent evaluation, regardless 
of whether the old or revised criteria are applied.  This 
evidence therefore presents no basis for an increased 
evaluation.

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
hypertension, and this claim must be denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected hypertension has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
hypertension, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

